UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-25367 INTERNATIONAL FUEL TECHNOLOGY, INC. (Exact name of registrant as specified in its charter) Nevada 88-0357508 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7777 Bonhomme, Suite 1920 St. Louis, Missouri (Address of principal executive offices) (Zip Code) (314) 727-3333 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes­x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of“large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one)Large Accelerated Filero Accelerated Filero Non-Accelerated Filero Smaller Reporting Company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes­oNo x The number of shares outstanding of registrant’s only class of stock as of August 10, 2012: Common stock, par value $0.01 per share – 116,635,284 shares outstanding. INDEX PAGE NO. PART I. FINANCIAL INFORMATION Item 1. Financial Statements Balance Sheets — June 30, 2012 (unaudited) and December 31, 2011 2 Statements of Operations (unaudited) — Three-Month and Six-Month Periods Ended June 30, 2012 and June 30, 2011 3 Statement of Stockholders’ Deficit (unaudited) — Six-Month Period Ended June 30, 2012 4 Statements of Cash Flows (unaudited) — Six-Month Periods Ended June 30, 2012 and June 30, 2011 5 Notes to Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 4. Controls and Procedures 21 PART II. OTHER INFORMATION Item 1. Legal Proceedings 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 5. Other Information 24 Item 6. Exhibits 24 INTERNATIONAL FUEL TECHNOLOGY, INC. BALANCE SHEETS June 30, December 31, ASSETS (Unaudited) Current assets Cash and cash equivalents $ $ Accounts receivable Inventory Prepaid expenses and other assets Total Current Assets Property and equipment Machinery, equipment and office furniture Accumulated depreciation ) ) Net Property and Equipment — — Goodwill Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities Accounts payable $ $ Accrued compensation Deferred revenue (Note 7) Note payable to a related party (Note 6) — Other accrued expenses (Note 5) Total Current Liabilities Deferred rent — Deferred income taxes (Note 8) Total Long-term Liabilities Total Liabilities Commitments and contingencies Stockholders’ deficit (Notes 4 and 5) Common stock, $0.01 par value; 250,000,000 shares authorized; 116,635,284 and 114,435,284 (both net of 1,440,000 shares held in treasury) shares issued and outstanding at June 30, 2012 and December 31, 2011, respectively 1,158,753 Treasury stock ) ) Discount on common stock ) ) Additional paid-in capital Accumulated deficit ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ See Notes to Financial Statements. 2 INTERNATIONAL FUEL TECHNOLOGY, INC. STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Six Months Ended June 30, June 30, June 30, June 30, Net Revenues $ Operating expenses: Cost of operations (exclusive of depreciation) Selling, general and administrative expense (including non-cash stock-based compensation expense) (Note 4) Depreciation — — Total operating expenses Loss from operations ) Interest income 22 43 82 Loss before income taxes ) Income tax provision (Note 8) Net loss $ ) $ ) $ ) $ ) Basic and diluted net loss per common share $ ) $ ) $ ) $ ) Weighted-average common shares outstanding, basic and diluted See Notes to Financial Statements. 3 INTERNATIONAL FUEL TECHNOLOGY, INC. STATEMENT OF STOCKHOLDERS’ DEFICIT FOR THE SIX-MONTH PERIOD ENDED JUNE 30, 2012 (Unaudited) Common Stock Shares Common Stock Amount Treasury Stock Discount on Common Stock Additional Paid-in Capital Accumulated Deficit Total Balance, December 31, 2011 $ $ ) $ ) $ $ ) $ ) Sales of common stock — — — Conversion of related party notes to equity (Note 6) — — — Expense relating to non-cash stock-based compensation (Note 4) — Net loss — ) ) Balance, June 30, 2012 $ $ ) $ ) $ $ ) $ ) See Notes to Financial Statements. 4 INTERNATIONAL FUEL TECHNOLOGY, INC. STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, Six Months
